          Case 1:18-cv-08783-NRB Document 81 Filed 02/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
MICHAEL RAPAPORT and MICHAEL           :
DAVID PRODUCTIONS, INC.,
                                       :
                Plaintiffs,
                                       :
      -against-                                         Case No. 1:18-CV-08783
                                       :
BARSTOOL SPORTS, INC., ADAM SMITH,                      PLAINTIFFS’ MOTION TO FILE
KEVIN CLANCY, ERIC NATHAN and          :                DOCUMENT UNDER SEAL
DAVID PORTNOY,
                                                   :
                   Defendants.
                                       :
-------------------------------------- X
-------------------------------------- X
BARSTOOL SPORTS, INC.,                 :

                   Counterclaimant,                :

       -against-                                   :
MICHAEL RAPAPORT and MICHAEL                       :
DAVID PRODUCTIONS, INC,
                                                   :
                   Cross-Defendants.
                                       :
-------------------------------------- X


                   MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
       PLEASE TAKE NOTICE that upon the accompanying Memorandum in Support of

Plaintiffs’ Motion to File Document Under Seal, Plaintiffs Michael Rapaport and Michael David

Productions, Inc. (“Plaintiffs”) respectfully move this Court to file Plaintiffs’ Exhibit A under seal.




                                                  1
        Case 1:18-cv-08783-NRB Document 81 Filed 02/27/20 Page 2 of 2



Dated: February 27, 2020                  Respectfully submitted,

                                          /s/ Richard S. Busch
                                          Richard S. Busch
                                          KING & BALLOW
                                          315 Union Street, Suite 1100
                                          Nashville, Tennessee 37201
                                          Telephone: (615) 726-5422
                                          Facsimile: (615) 726-5417
                                          rbusch@kingballow.com
                                          Attorney for Plaintiff




                                      2
